 HOLLY HILL FRUIT PRODUCTS209Holly Hill Fruit Products Co., Inc. and TeamstersLocal Union No. 444, affiliated with Interna-tional Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, Peti-tioner. Case 12-UC-51May 28, 1981DECISION ON REVIEW AND ORDEROn July 8, 1980, the Regional Director forRegion 12 of the National Labor Relations Boardissued a Decision and Order in the above-entitledproceeding in which he denied the Petitioner's re-quest to clarify the currently recognized unit ofproduction and maintenance employees by includ-ing the newly created position of tank farm opera-tor. The Regional Director found the tank farm op-erators to be statutory supervisors. Thereafter, inaccordance with Section 102.67 of the NationalLabor Relations Board Rules and Regulations,Series 8, as amended, the Petitioner filed a timelyrequest for review of the Regional Director's deci-sion on the ground, inter aolia, that in finding thetank farm operators to be statutory supervisorswho should be excluded from the existing unit, theRegional Director departed from official Boardprecedent. The Employer filed a brief in oppositionto the request for review.By telegraphic order dated October 2, 1980, theBoard granted the request for review. Thereafter,the Employer and the Petitioner each filed a briefon review.The Board has considered the entire record inthis proceeding with respect to the issues underreview and makes the following findings:The Employer is a Florida corporation engagedin the processing of citrus juice products with itsfacility located in Davenport, Florida. The currentcollective-bargaining agreement between the Em-ployer and the Petitioner has an effective term run-ning from December 31, 1978, through November30, 1981. The unit described in the contract is:All production and maintenance employeesemployed by the Holly Hill Fruit ProductsCo., Inc., at its Davenport, Florida plant ex-cluding all agricultural employees, truck driv-ers, office clerical employees, guards, profes-sional employees and supervisors as defined inthe Act.In April 1980 the Employer began operating atank farm. This addition to its Davenport facilityconsists of 18 large tanks for the long-term storageof juice concentrate produced at the plant. TheEmployer staffed the tank farm with two unit em-ployees, formerly lead blenders, and one new em-ployee. All three employees are now designated as256 NLRB No. 35tank farm operators. Upon the creation of this newposition the Petitioner seeks a clarification of theexisting unit on the ground that the tank farm oper-ators perform unit work. The Employer, on theother hand, contends that the tank farm operatorsare supervisors within the meaning of Section 2(11)of the Act, or, in the alternative, that they do notshare a sufficient community of interest with theproduction and maintenance employees. The Re-gional Director agreed with the Employer's firstargument, found it unnecessary to reach the alter-native argument, excluded the tank farm operatorsfrom the unit, and dismissed the petition.' For thereasons set forth below, we find merit in the Peti-tioner's contention and reverse the Regional Direc-tor.The record discloses that the Employer operatesits production facility, including the tank farm,continuously with three 8-hour shifts. One of thetank farm operators is assigned to each shift on arotating basis. Until approximately 2 weeks prior tothe hearing in this case the Employer employedone shift foreman for each shift. They were undis-puted 2(11) supervisors and were excluded fromthe unit. At that time the third-shift foreman re-signed. The Employer then decided to place thethird-shift tank farm operator "in charge" of that1i p.m. to 7 a.m. shift and its approximately 15 em-ployees and so informed the tank farm operator.The Regional Director found that the employeeson the third shift then came to the tank farm opera-tor with problems. The Regional Director citedonly one such incident and the record reveals noothers. An employee informed the tank farm opera-tor of an inoperative production machine. The tankfarm operator responded by calling in an electri-cian from another shift to effect repairs. Based onthis incident and the fact that there are no admittedsupervisors on the third shift and that its 15 em-ployees would otherwise be without supervisionthe Regional Director concluded that the 3 tankfarm operators are supervisors when serving on thethird shift. He relied on East Bay Newspaper, Inc.,d/b/a Contra Costa Times2and William 0. Hayes,d/b/a Superior Castings Company.3Since each tankfarm operator rotates through the third shift 2 ofI We find no merit in the Employer's contention that the petition wasuntimely, not having been filed reasonably close to the expiration date ofthe contract. The Board has held that a unit may be clarified in themiddle of a contract term here, as here, the procedure is invoked todetermine the unit placement of employees performing a newA operationCrown Cork & Seal Company, Inc, 203 NLRE 171 (1973). Member Jen-kins dissented in that case solely on he ground that the petitioner hadraised a work assignment rather than a unit placement issue.2228 NLRB 692, 696 (1977)3 230 NLRB 1179. 1189 (1977)HOLLY HILL FRUIT PRODUCTS 209 210DECISIONS OF NATIONAL LABOR RELATIONS BOARDevery 6 weeks, the Regional Director found thatthe supervisory status is held on a regular basis.However, the record supports the Petitioner'scontention that at the time of the hearing none ofthe departed third-shift foremen's 2(11) duties hadactually been assigned to the tank farm operators.The Employer's vice president or plant produc-tion, John May, testified that it was his intention toauthorize the tank farm operators to assign work,grant time off, discipline, and direct the third-shiftemployees. May admitted that the tank farm opera-tors were never told the extent of their contemplat-ed authority.Larry Otto, the only tank farm operator who tes-tified, stated that he was not specifically assignedresponsibility to grant time off or to discipline em-ployees but was merely instructed to "keep every-thing running." On cross-examination by the Em-ployer's counsel, Otto stated that he "didn't haveto keep nothing moving" because "everybodyknew their jobs, so all I had to do was be there incase something happened and they needed some-body." Otto also testified that he would tell an em-ployee to go home early only after having receivedspecific authorization to do so.We are satisfied that at the time of the hearingthe tank farm operators were acting as leadmen onthe basis of superior technical competence ratherthan in the exercise of a managerial function. Theinitiative displayed by a tank farm operator in ar-ranging for a machine repair falls into the formercategory and therefore does not constitute evi-dence of supervisory authority.The cases cited by the Regional Director do notsupport his rationale that the tank farm operatorsare supervisors because otherwise the third-shiftemployees would be unsupervised. In both ContraCosta Times and Superior Casting Co., supra, theBoard, while giving weight to this factor, reliedprimarily on findings that the individuals in ques-tion also specifically possessed one or more of the2(11) indicia. Here, however, there is no such evi-dence. The Board cannot make findings of factwith respect to an individual's present duties basedon an employer's future intentions. The Employercites no case, and we know of none, where thepresence of otherwise unsupervised employeesstanding alone will support a 2(11) finding.Having found the tank farm operators to be em-ployees under the Act, we further find that theyshare a sufficient community of interest with theunit employees to warrant their inclusion in theunit. Prior to his assignment to the new position oftank farm operator, Otto had been a lead blenderincluded within the unit. He testified that his payand benefits did not change when he became a tankfarm operator. Otto's testimony also shows that,while some additional training was necessary, theskills required to operate and monitor the newholding tanks are similar to those required for theunit position of lead blender.In support of the Employer's contention that thetank farm operators, if found to be employees,should be excluded on community-of-interestgrounds, the record shows only that the tank farmoperators receive higher pay than any other pro-duction employees and that they have differentbreak schedules. These factors are insufficient torequire the exclusion of the tank farm operatorsfrom the unit.We therefore find, contrary to the Regional Di-rector, that the occupants of the newly createdclassification of tank farm operator are employeesunder the Act and properly included within therecognized unit of production and maintenance em-ployees. We shall clarify the unit accordingly.ORDERIt is hereby ordered that the existing contractualcollective-bargaining unit represented by TeamstersLocal Union No. 444, affiliated with InternationalBrotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America, be, and it hereby is,clarified by specifically including therein the posi-tion of tank farm operator.